The opinion of the Court was read at the ensuing December term, as drawn up by
Whitman, C. J.
Sproule, one of the defendants, resists the claim of the plaintiff upon the ground that he had forbidden the other part owner of the vessel, in which the plaintiff’s services were performed, to employ her at all; but it does not appear by the bill of exceptions, that the plaintiff had any knowledge that such was the case. It is laid down that one part owner may render his co-tenant liable for repairs, and other necessaries for the employment of the ship, by ordering them upon the credit of all concerned. Abbott, 92, c. Ill, <§> 8. The case might be different if it should appear, that the plaintiff was hired with full knowledge, that the master and other owner, had employed the vessel at the time he served on board of her, contrary to the expressed determination of this defendant. Without such knowledge, the plaintiff would have had a right to suppose himself employed by the consent and for the use of all the part owners.

The exceptions therefore are sustained.